                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 McALLEN DIVISION

RAQUEL I. VILLARREAL,                         §
           Plaintiff                          §
                                              §
VS                                            §              C.A. NO. 7:19-CV-00053
                                              §
TROPICAL TEXAS BEHAVIORAL                     §
HEALTH,                                       §
          Defendant                           §

                       DEFENDANT’S ORIGINAL ANSWER
                TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     ==================================================================

MAY IT PLEASE THE COURT:
        NOW COMES DEFENDANT TROPICAL TEXAS BEHAVIORAL HEALTH (hereafter
“DEFENDANT”) and files this Original Answer to Plaintiff’s Second Amended Complaint
(hereafter “Complaint”).

                                ANSWER-SPECIFIC DENIALS
1.      With respect to Section I of the Complaint, titled “Parties”, ¶¶1-2, DEFENDANT admits
that it has accepted service or waived service and made an appearance. As to Plaintiff’s residence,
DEFENDANT believes this to be true, therefore admitted.

2.      With respect to Section II of the Complaint, titled “Venue and Jurisdiction”, ¶3,
DEFENDANT admits that federal question jurisdiction exists, and that venue is proper in the
McAllen Division of the U.S. District Court for the Southern District of Texas. As to all other pled
allegations in this Section, DEFENDANT denies that Plaintiff is entitled to any relief or damages
as requested.

3.      With respect to Section III of the Complaint, titled “Administrative Procedures”, ¶¶4-5,
DEFENDANT does not have sufficient information to admit or deny the factual allegations
contained therein, therefore denied.

4.      With respect to Section IV of the Complaint, titled “Factual Background”, ¶6,
DEFENDANT admits only that Plaintiff was employed with it, but denies the other material
factual allegations contained therein.


Defendant’s Original Answer to Second Amended Complaint                                    Page -1-
5.     With respect to Section IV of the Complaint, titled “Factual Background”, ¶¶7-8,
DEFENDANT does not have sufficient knowledge or information to form a belief about the truth
of the factual allegations regarding Plaintiff’s daughter’s alleged medical condition, therefore
denied. As to Plaintiff’s factual allegations regarding limitations from her alleged disability,
denied. DEFENDANT denies that Plaintiff was able to perform her job duties when absent and
denies that Plaintiff exceptionally performed her job duties.

6.      With respect to Section IV of the Complaint, titled “Factual Background”, ¶9, as to the
first sentence, DEFENDANT admits only that Plaintiff missed a lot of work, but denies the other
material factual allegations contained therein. As to the second sentence, DEFENDANT denies
the sentence as worded. DEFENDANT admits that employees taking leave without PTO can form
the basis for disciplinary action or termination.

7.     With respect to Section IV of the Complaint, titled “Factual Background”, ¶10,
DEFENDANT admits only that Plaintiff was approved for and took FMLA leave in July 2017. As
to the remaining factual allegations, denied.

8.     With respect to Section IV of the Complaint, titled “Factual Background”, ¶11,
DEFENDANT admits only that Plaintiff was approved for and took FMLA leave starting in
January 2018. As to the remaining factual allegations in this paragraph, DEFENDANT does not
have sufficient knowledge or information to form a belief about the truth of the remaining factual
allegations, therefore denied.

9.     With respect to Section IV of the Complaint, titled “Factual Background”, ¶12,
DEFENDANT does not have sufficient knowledge or information to form a belief about the truth
of the Factual allegations, therefore denied.

10.    With respect to Section IV of the Complaint, titled “Factual Background”, ¶13,
DEFENDANT admits that Plaintiff was approved for and took FMLA leave starting in June 2018
and ultimately exhausted her legally allowable FMLA leave and was so advised. To the extent
Plaintiff urges in this paragraph that DEFENDANT was aware Plaintiff had a “disability”, or that
she in fact had a “disability”, this is denied. As to the assertion that DEFENDANT miscalculated
her FMLA leave, denied. As to any remaining factual allegations, DEENDANT does not have
sufficient knowledge or information to form a belief about their truth, therefore denied.




Defendant’s Original Answer to Second Amended Complaint                                     Page -2-
11.    With respect to Section IV of the Complaint, titled “Factual Background”, ¶14,
DEFENDANT admits only that Plaintiff spoke to Alejandro Pacheco about reducing work hours
and a flex schedule and that Plaintiff was notified that her request for reduced work hours and flex
schedule was denied. As to all other factual details and characterizations in this paragraph,
DEFENDANT denies.

12.    With respect to Section IV of the Complaint, titled “Factual Background”, ¶15,
DEFENDANT denies all factual allegations and characterizations in this paragraph, including but
not limited to Plaintiff’s assertion that she requested a reasonable disability accommodation.

13.    With respect to Section IV of the Complaint, titled “Factual Background”, ¶16,
DEFENDANT denies all factual allegations and characterizations in this paragraph that she
requested a reasonable disability accommodation. DEFENDANT admits that her requests for
extended leave; more absences and/or a reduced schedule were denied.

14.    With respect to Section IV of the Complaint, titled “Factual Background”, ¶17,
DEFENDANT admits only that Plaintiff was directed to speak with HR Director Arredondo. All
other factual allegations and legal characterizations contained therein are denied.

15.    With respect to Section IV of the Complaint, titled “Factual Background”, ¶18, Defendant
admits that an appointment was set up between Plaintiff and HR Director Arredondo.

16.    With respect to Section IV of the Complaint, titled “Factual Background”, ¶19,
DEFENDANT admits only that HR Director Arredondo met with Plaintiff and that HR Director
Arredondo expressed concern over Plaintiff’s extended and frequent absences from work and that
her absences were affecting the Department’s needs. All other factual allegations and legal
characterizations contained therein are denied.

17.    With respect to Section IV of the Complaint, titled “Factual Background”, ¶20,
DEFENDANT admits generally only that Ms. Arredondo indicated Plaintiff was a good clinician;
Arredondo commented on the Plaintiff’s absences; and Arredondo offered Plaintiff another
position that met her flexible schedule request in every way. All other factual allegations and legal
characterizations contained therein are denied.

18.    With respect to Section IV of the Complaint, titled “Factual Background”, ¶21,
DEFENDANT admits only that a meeting took place with Plaintiff, HR Director Arredondo and



Defendant’s Original Answer to Second Amended Complaint                                     Page -3-
at least one of Plaintiff’s supervisors to discuss her employment; the fact that all of her FMLA
leave had been used; and the fact that Plaintiff was offered another job position that would provide
her with much greater scheduling flexibility and meet her flexible hours request. DEFENDANT
admits Plaintiff turned this position down. All other factual allegations and legal characterizations
contained therein are denied including Plaintiff’s characterization of this other job as a demotion
or punishment.

19.      With respect to Section IV of the Complaint, titled “Factual Background”, ¶22,
DEFENDANT admits only that a meeting took place with Plaintiff and HR Director Arredondo to
discuss her employment and another job position for Plaintiff that would provide her with much
greater scheduling flexibility and meet her flexible hours request; that Plaintiff turned this position
down; and that after this meeting Plaintiff took more unapproved and unprotected absences from
work. All other factual allegations and legal characterizations contained therein are denied,
including Plaintiff’s characterization of this other job as a demotion or punishment and an
unreasonable offer.

20.      With respect to Section IV of the Complaint, titled “Factual Background”, ¶23,
DEFENDANT admits plaintiff’s employment was separated on that date but denies all factual
allegations and legal characterizations contained therein.

21.      With respect to Section V of the Complaint, titled “COUNT ONE: DISABILITY
DISCRIMINATION UNDER THE ADA/ADAAA”, ¶24, DEFENDANT refers to and
incorporates the admissions and denials above.

22.      With respect to Section V of the Complaint, titled “COUNT ONE: DISABILITY
DISCRIMINATION UNDER THE ADA/ADAAA”, ¶¶25-28 DEFENDANT denies the factual
allegations and legal characterizations contained therein.

23.      With respect to Section VI of the Complaint, titled “COUNT TWO: FMLA
INTERFERENCE”, ¶29, DEFENDANT refers to and incorporates the admissions and denials
above.

24.      With respect to Section VI of the Complaint, titled “COUNT TWO: FMLA
INTERFERENCE”, ¶¶30-40, DEFENDANT denies the factual allegations and legal
characterizations contained therein.



Defendant’s Original Answer to Second Amended Complaint                                       Page -4-
25.      With respect to Section VI of the Complaint, titled “COUNT TWO: FMLA
INTERFERENCE”, ¶¶41, DEFENDANT admits that Plaintiff returned to work in July 2018 after
exhausting all of her FMLA leave; admits that she was abusing her leave; and admits that
ultimately separation of employment for Plaintiff was discussed by HR and management.
DEFENDANT denies all other factual allegations and legal characterizations contained therein.

26.      With respect to Section VI of the Complaint, titled “COUNT TWO: FMLA
INTERFERENCE”, ¶¶42, DEFENDANT admits that her requests for more leave and a reduction
in work hours were denied; admits that Tropical had been generous with Plaintiff and her absences
and that she was so advised; admits that Plaintiff was offered her flexible schedule with the
accompanying request she would not miss more work for awhile and she refused to agree to this.
DEFENDANT denies all other factual allegations and legal characterizations contained therein.

27.      With respect to Section VI of the Complaint, titled “COUNT TWO: FMLA
INTERFERENCE”, ¶¶43, DEFENDANT admits that Plaintiff was offered another position that
fully accommodated her flexible schedule request and that she was ultimately terminated.
DEFENDANT denies all other factual allegations and legal characterizations contained therein.

28.      With respect to Section VI of the Complaint, titled “COUNT TWO: FMLA
INTERFERENCE”, ¶¶44-45, DEFENDANT denies the factual allegations and legal
characterizations contained therein.

29.      With respect to Section VII of the Complaint, titled “COUNT THREE: FMLA
RETALIATION”, ¶46, DEFENDANT refers to and incorporates the admissions and denials
above.

30.      With respect to Section VII of the Complaint, titled “COUNT THREE: FMLA
RETALIATION”,         ¶¶47-59     DEFENDANT          denies    the   factual   allegations   and   legal
characterizations contained therein.

31.      With respect to Section VIII of the Complaint, titled “Actual Damages”, ¶¶60-62,
DEFENDANT denies the factual allegations and legal characterizations contained therein and
denies that Plaintiff is entitled to any of the relief requested.




Defendant’s Original Answer to Second Amended Complaint                                        Page -5-
32.     With respect to Section IX of the Complaint, titled “Exemplary Damages”, ¶63,
DEFENDANT denies the factual allegations and legal characterizations contained therein and
denies that Plaintiff is entitled to any of the relief requested.

33.     With respect to Section X of the Complaint, titled “Attorney’s Fees”, ¶64, DEFENDANT
denies the factual allegations and legal characterizations contained therein and denies that Plaintiff
is entitled to any of the relief requested.

34.     With respect to Section XI of the Complaint, titled “Demand for Trial by Jury”, ¶65, no
Rule 8 response is necessary with regard to the jury trial request. As to any material factual and
legal allegations contained therein, DEFENDANT denies that Plaintiff is entitled to any damages
or relief as pled.

                                        GENERAL DENIAL

35.     DEFENDANT hereby generally denies all material allegations contained in Plaintiff’s
Complaint not specifically admitted to herein. Any material factual allegations not specifically
admitted in the foregoing paragraphs are hereby denied and DEFENDANT demands proper proof
as required by law and the rules of court.

                                   AFFIRMATIVE DEFENSES

Government Immunity
36.     DEFENDANT hereby asserts the affirmative defense of government immunity from all
state or common law causes of action asserted by Plaintiff, including any claims for punitive or
exemplary damages. This defense of government immunity encompasses the DEFENDANT’S
immunity from suit, as well as immunity from liability. Further, with regard to those causes of
action over which DEFENDANT has immunity from suit, the Court is without subject matter
jurisdiction.
Good Faith
37.     DEFENDANT asserts that its acts in regards to Plaintiff’s employment were made in good
faith and it had reasonable grounds for believing it was acting in accordance with the FMLA.




Defendant’s Original Answer to Second Amended Complaint                                      Page -6-
Undue Burden/Hardship and Business Necessity
38.    DEFENDANT asserts both undue burden/hardship and business necessity with regards to
Plaintiff’s employment and all actions taken in regards to Plaintiff’s employment and with regards
to Plaintiff’s alleged employment “accommodation” requests.
Not Qualified Individual
39.    Alternatively, DEFENDANT asserts that Plaintiff was not a qualified individual with a
disability for purposes of the ADA/ADAAA.
Statutory Caps
40.    DEFENDANT also hereby asserts as a defense the statutory caps on damages to which it
is entitled under Texas and/or Federal law.
Notice Requirements
41.    DEFENDANT also hereby pleads as a defense Plaintiff's failure, if any, to timely satisfy
any and all applicable notice or other filing requirements imposed by law as a precondition to the
Court’s exercise of jurisdiction over this matter and the imposition of any liability.
Discretionary Acts
42.    DEFENDANT also hereby asserts its entitlement to immunity with respect to any and all
actions that fall within the discretionary authority of the DEFENDANT in connection with this
controversy.
Statutory & Administrative Limitations
43.    DEFENDANT also hereby asserts as an affirmative defense any and all limitations periods
applicable to any and all statutory or common law causes of action asserted by Plaintiff, including
any administrative limitations periods applicable to Plaintiff’s claims imposed by law and which
serve as a condition precedent to this lawsuit.
Non-Discriminatory Justification
41.    DEFENDANT asserts that with regard to all adverse personnel actions complained of by
Plaintiff, they either did not occur as alleged or were based on non-discriminatory legitimate job-
related considerations/reasons.
No Contract of Employment
44.    DEFENDANT also hereby specifically denies that Plaintiff had any contract of
employment or was otherwise entitled to a specific expectation of future employment under law.




Defendant’s Original Answer to Second Amended Complaint                                   Page -7-
Failure to Mitigate
45.     DEFENDANT also asserts the affirmative defense of failure to mitigate, to the extent
Plaintiff failed to properly mitigate damages she is claiming to have suffered.
                                    CONCLUSION & PRAYER
        THEREFORE, based on any one or more of the foregoing reasons, DEFENDANT
TROPICAL TEXAS BEHAVIORAL HEALTH hereby requests and prays that at the appropriate
juncture in this litigation, the Court deny all relief requested by Plaintiff in her Complaint, or any
future live pleading filed in this cause.

        DEFENDANT also requests and prays for any further and additional relief to which it may
be entitled, at law or in equity.
        SIGNED on the 18th day of May, 2020.


                                               Respectfully submitted,

                                        By:    Ricardo J. Navarro
                                               RICARDO J. NAVARRO
                                               Attorney In Charge
                                               State Bar No. 14829100
                                               So. Dist Id No. 5953
                                               rjnavarro@rampagelaw.com
                                               DENTON NAVARRO ROCHA
                                               BERNAL & ZECH
                                               A Professional Corporation
                                               701 E. Harrison Ste 100
                                               Harlingen, Texas 78550
                                               956/421-4904
                                               956/421-3621 (fax)




Defendant’s Original Answer to Second Amended Complaint                                      Page -8-
                                     By:    Robert L. Drinkard
                                            ROBERT L. DRINKARD
                                            Of Counsel
                                            State Bar No. 24007128
                                            So. Dist Id No. 23712
                                            rldrinkard@rampagelaw.com
                                            DENTON NAVARRO ROCHA
                                            BERNAL & ZECH
                                            A Professional Corporation
                                            701 E. Harrison Ste. 100
                                            Harlingen, Texas 78550
                                            956/421-4904
                                            956/421-3621 (fax)

                                            COUNSEL FOR DEFENDANT




                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this document has been served on the persons or
parties identified below in accordance with one or more of the recognized methods of service by
the Federal Rules of Civil Procedure on the 18th day of May, 2020.


       Cindy A. Garcia                                                    Via E-Filing Method
       Law Offices of Cindy A. Garcia, PC
       1113 Nightingale Ave.
       McAllen, Texas 78504
       Email: thegarcialawfirm@gmail.com
       COUNSEL FOR PLAINTIFF



                                            Robert L. Drinkard
                                            RICARDO J. NAVARRO
                                            ROBERT L. DRINKARD




Defendant’s Original Answer to Second Amended Complaint                                 Page -9-
